Lazansky, P. J., and Adel, J. (dissenting).
We vote for reversal upon the ground that the trust provided for in paragraph tenth of the will is invalid, and, therefore, pursuant to paragraph sixteenth of the will, the widow took the property mentioned in paragraph tenth absolutely and without qualification.
Decree of the Surrogate’s Court of Suffolk county and order denying motion for resettlement, in so far as an appeal is taken, affirmed, with costs, payable out of the estate, to all parties filing briefs.